     Case 2:15-cv-16402 Document 44 Filed 08/14/19 Page 1 of 4 PageID #: 634




                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           CHARLESTON DIVISION

IN RE: BARD PELVIC SUPPORT SYSTEMS                   CIVIL ACTION
PRODUCTS LIABILITY LITIGATION                        FILE NO.: 2:10-MD-2187

THIS DOCUMENT RELATES TO:

BECKY SMITH and DONALD MACKIE                        Case No. 2:15-cv-16402
            Plaintiffs,
v.
C. R. BARD, INC.
            Defendant.

        DEFENDANT C. R. BARD, INC.’S MOTION TO EXCLUDE OR LIMIT
       CERTAIN OPINIONS AND TESTIMONY OF DANIEL S. ELLIOTT, M.D.


                                 REED SMITH LLP
                          355 South Grand Avenue, Suite 2900
                          Los Angeles, California 90071-1514
                                    (213) 457-8000

                           GREENBERG TRAURIG, LLP
                                    Terminus 200
                          3333 Piedmont Road NE, Suite 2500
                                Atlanta Georgia, 30305
    Case 2:15-cv-16402 Document 44 Filed 08/14/19 Page 2 of 4 PageID #: 635




       COMES NOW Defendant C. R. Bard, Inc. (“Bard”), and, pursuant to Federal Rule of

Evidence 702 and Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993) and its

progeny, respectfully moves the Court for an Order Excluding or Limiting Certain Opinions and

Testimony of Dr. Daniel S. Elliott.

       This Motion, as explained in more detail in the attached Memorandum of Law in Support,

is based on the grounds that the Court should exclude opinions for which Daniel S. Elliott, M.D.

does not have a reliable basis, that are not supported by sufficient facts or data, that amount to

improper narrative testimony as to state of mind or conduct, and/or for which Daniel S. Elliott,

M.D. does not have the necessary expertise. Daniel S. Elliott, M.D. should also not be permitted

to offer opinions that were not disclosed in his Rule 26 Expert Report or that he disclaimed at his

deposition.

       This Motion is supported by the Memorandum of Law in Support, Exhibits 1 through 5

annexed hereto, and all other papers and pleadings on file in this action.

       WHEREFORE, for the reasons set forth above and in the accompanying Memorandum of

Law in Support, Bard respectfully requests that this Court enter an Order limiting or excluding the

opinions and/or testimony of this expert witness, and grant such other and further relief as the

Court deems just and proper.


Dated: August 14, 2019
                                                      Respectfully submitted,
                                                      /s/ Eric J. Buhr
                                                      Eric J. Buhr
                                                      Michael K. Brown
                                                      REED SMITH LLP
                                                      355 South Grand Ave., Suite 2900
                                                      Los Angeles, CA 90071-1514
                                                      Tel. (213) 457-8000
                                                      Fax (213) 457-8080


                                                -1-
Case 2:15-cv-16402 Document 44 Filed 08/14/19 Page 3 of 4 PageID #: 636




                                       Eric L. Alexander
                                       REED SMITH LLP
                                       1301 K Street, N.W.
                                       Suite 1000
                                       Washington, DC 20005
                                       Tel. (202) 414-9200
                                       Fax (202) 414-9299

                                       Lori G. Cohen
                                       GREENBERG TRAURIG, LLP
                                       Terminus 200
                                       3333 Piedmont Road NE, Suite 2500
                                       Atlanta, Georgia 30305
                                       CohenL@gtlaw.com
                                       Attorneys for Defendant C. R. Bard, Inc.




                                 -2-
    Case 2:15-cv-16402 Document 44 Filed 08/14/19 Page 4 of 4 PageID #: 637




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 14, 2019, I caused the foregoing document to be

electronically filed with the Clerk of the Court using the CM/ECF system, which will send

notification of such filing to the CM/ECF participants registered to receive service in this MDL.



                                                     /s/ Eric J. Buhr
                                                     Eric J. Buhr
                                                     REED SMITH LLP
                                                     355 South Grand Ave., Suite 2900
                                                     Los Angeles, CA 90071-1514
                                                     Tel. (213) 457-8000
                                                     Fax (213) 457-8080
                                                     ebuhr@reedsmith.com

                                                     Attorney for Defendant C. R. Bard, Inc.




                                               -3-
